Citation Nr: 1731556	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-24 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for status post-operative pituitary adenoma, with associated visual impairment from optic nerve damage, currently evaluated as 70 percent disabling.

2.  Entitlement to effective date earlier than August 14, 2003 for the grant of service connection for status post-operative pituitary adenoma, with associated visual impairment from optic nerve damage.

3.  Entitlement to an effective date earlier than August 14, 2003 for the grant of a total disability rating based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from June 1979 to August 1980.   

These matters come before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.  

In January 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In June 2017 correspondence, the Veteran's representative submitted a motion for advancement on the docket due to financial hardship.  The Veteran also submitted a letter, which she referred to as a "hardship letter", from her endocrinologist noting that she is unemployable and thus facing a financial hardship.  The Veteran is in receipt of a TDIU effective from 2003 which is meant to compensate her for her inability to maintain substantial gainful employment.  Her compensation from VA has exceeded $2,000 per month for the time period from September 2003 through November 2015, and has exceeded $3,000 per month since then.  In addition, she was employed from February 2012 through May 2015.  There is also no evidence that she is homeless or on the verge of losing her home.  The Board finds that she has not shown severe financial hardship such as to warrant advancement on the docket.  In addition, she has not been shown to have a serious illness or advanced age which would warrant advancement on the docket.  Therefore, her motion is denied.

The issue of entitlement to an increased rating for status post-operative pituitary adenoma, with associated visual impairment from optic nerve damage, currently evaluated as 70 percent disabling is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On April 28, 2003, the Veteran submitted a statement noting that she had a growth in her brain and requested a higher disability rating; at that time she was not working full-time due to migraine headaches and vision problems related to her pituitary adenoma.  

2.  An effective date of April 28, 2003, and no earlier, is warranted for the grant of service connection for pituitary adenoma disability.

3.  An effective date of April 28, 2003, and no earlier, is warranted for the grant of a TDIU rating.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 28, 2003, and no earlier, for the grant of service connection for pituitary adenoma disability and the assignment of a 70 percent disability rating have been met. 38 U.S.C.A. § 5110 (a), 3.400 (2016). 

2.  The criteria for an effective date of April 28, 2003, and no earlier, for the grant of a TDIU have been met. 38 U.S.C.A. § 5110 (a), 3.400.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claims for earlier effective dates do not require additional notice as the statutory notice which was provided prior to service connection has served its purpose; and service connection and a TDIU have been granted.   

Legal Criteria

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form. See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply where warranted. 

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110 (a); 38 C.F.R. §§ 3.400.  If a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request. 38 C.F.R. § 3.114 (a)(2). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 U.S.C.A. § 101 (30); 38 C.F.R. § 3.1 (p) (2014).

The date of receipt shall be the date on which a claim, information or evidence was received by VA. 38 U.S.C.A. § 101 (30); 38 C.F.R. § 3.1 (r).  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought. 38 C.F.R. § 3.155 (2014)

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record. Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Earlier Effective Date - Grant of Service Connection

In an October 2009 rating decision, the RO granted service connection for status post-operative pituitary adenoma with associated visual impairment from optic nerve damage, and assigned an effective date of August 14, 2003.  In December 2009, the Veteran indicated that she wanted an effective date in May 1987, when diagnostic testing reflected that she had mild enlargement of her pituitary gland. 

The Board finds, for the reasons noted below, that an effective date of April 28, 2003, and no earlier is warranted. 

As noted above, the effective date of service connection is the date of the claim or the date entitlement arose, whichever is later.  In the present claim, the earliest diagnosis of a pituitary gland enlargement is in May 1987.  However, the Veteran did not file a claim for service connection for a pituitary gland disability until 2003.  Thus, 2003 is the later date and is the proper effective date.

The Board has reviewed the record to see if there is a document in the claims file which was received by VA prior to August 2003 and which could be reasonably construed as a claim for service connection for a pituitary gland disability, and finds that there is an April 2003 document, but nothing earlier.  

Historically, in August 1980, the Veteran filed a claim for service connection for headaches which she claimed were due to having been hit with a baseball in July 1980.  In an August 1980 rating decision, the RO granted service connection for headaches causally related to the Veteran having been hit by a ball in service.  At no time prior to the rating decision or within one year of the rating decision, did the Veteran indicate that she wished to file a claim for service connection for a pituitary gland disability.  In addition, the clinical records do not discuss the Veteran's pituitary gland.  The rating decision notes that the Veteran would have a future examination in June 1982.

A June 1982 VA neurology evaluation report reflects that the Veteran stated that she initially had a headache while wearing a heavy steel helmet in Basic Training, and that she had intermittent headaches after that.  However, she also admitted to having had headaches when she was hit by a tennis ball when she was ten or 11 years old.  She also stated that in June 1980, she was struck in the left temporal region by a softball.  The Veteran reported that she gets blurred vision when the headaches are severe and her vision will fade out, and that her headaches are in the back of her head and in both temples.  Radiology testing revealed a normal skull.  Upon examination in 1982, her visual fields were noted to be normal, her optic fundi showed well outlined discs, the pupils reacted normally to light, and her gait and station were normal.  The Veteran was diagnosed with a "migraine, probably common (i.e. without a true prodrome) although a precise chronological history is not obtainable."    

The June 1982 VA examination report also reflects that the Veteran stated that in addition to being seen for headaches, she "wanted to know whether or not she could have children.  Her basis for this question was not immediately apparent until her records were reviewed and we find indications that there may have been a gonorrhea infection in 1979.  She stated that she plans to get married and wanted to know if she could have children.  She was advised to see the gynecologist."

The clinical records at this time do not discuss the Veteran's pituitary gland, and the Veteran did not indicate that she wanted to file a claim for a pituitary gland disability, or that she suspected an endocrine etiology for her symptoms.  To the contrary, she asserted headaches due to a steel helmet and a ball injury, vision problems when her headaches became severe, and possible future infertility was linked by the examiner to past illness.  In addition, although she discussed possible reproduction problems with a clinician, she did not file a claim for such with VA at that time.

In October 1982, the RO notified the Veteran that the evidence did not warrant a change in the rating for her headaches. 

More than four years later, in March 1987, the Veteran filed a claim for service connection for "injury to the reproduction system (not able to have children)."  At that time, she stated that she believed that "medical care" which she had received while on active duty caused some physical damage to her reproductive system.  Subsequent to her claim, in March 1987 correspondence, the RO requested the Veteran to provide more information and medical evidence.  In June 1987, the RO notified the Veteran that she had failed to furnish the evidence needed to support her claim as had been requested in March 1987.  The RO also informed her that no further action could therefore be taken on her claim.  She was informed that she could reopen her claim by sending the requested evidence by March 1988.  The RO also informed her that if VA did not receive the information until after March 3, 1988, no benefits could be paid for any period prior to its receipt.  

The Board finds that there is nothing in the record prior to 2003 which can reasonably be construed as an intent to file a claim for service connection for a pituitary gland disability.  In this regard, the Board notes that when the Veteran had initially filed for headaches, she specifically noted an onset after wearing a helmet and then an additional onset after having been hit in the head by a ball.  At no time, did she mention a tumor or pituitary gland issue.  Later, in 1987, when she filed a claim for a reproductive disability, she noted an onset of having problems after improper "medical care."  At no prior time did she identify that she was seeking service connection for a tumor of the pituitary gland or a pituitary gland dysfunction.  Notably, in 1987, the RO requested her to be more specific as to her claim, and she failed to provide any additional evidence.  The Board also notes that the Veteran informed VA of reproduction problems in March 1987; however, the earliest evidence of record of a pituitary gland enlargement is in May 1987, more than a month later.  Thus, her March 1987 statement cannot be construed as a claim for a pituitary gland disability as there is no indication of medical evidence of pituitary problem at that time. As the benefit sought was not identified in her correspondence until April 28, 2003, as required by 38 C.F.R. § 3.155, the date of claim can be no earlier than that date.

Assuming arguendo that the Veteran's claim for service connection for reproduction problems could be construed as a claim for service connection for a pituitary gland disability, the Veteran abandoned that claim when she failed to supply VA with the requested evidence by March 1988.  See 38 C.F.R. § 3.158.

In sum, there is no evidence of record which supports a finding that an effective date prior to 2003 is warranted. 

On April 28, 2003, VA received the Veteran's statement that she wished to have an "upgrade" of her disability claim.  In support of her claim, she submitted a February 2003 MCMI MRI report which reflects that the Veteran had a "seizure disorder, memory loss, and syncope."  The impression was enlargement of the pituitary gland.  A March 2003 MCMI MRI final report noted that the Veteran had a left-sided pituitary macroadenoma with chiasmatic impingement.  She also submitted a VA Form 21-4138 (Statement in Support of Claim) in which she stated that she had had headaches since service when she was hit in the head "between the eyes" by a hard ball while playing baseball.  (The Board notes that this differs from her earlier statement and evidence which reflects that she was hit in the left temporal area.)  She further stated in the VA Form 21-4138, that in 2000, she was involved in a rear end collision which led to an MRI and that a "brain tumor" was revealed at that time.  This April 28, 2003 documentation is the first indication that the Veteran wished to file a claim for service connection for her tumor/pituitary gland adenoma disability.

In July 2003, VA notified the Veteran in correspondence that it had received her claim for an increased rating for her headache/migraine disability, and that, if she wished to file a claim for service connection for a tumor, she should clearly state such and return an enclosed VA Form 21-4138.

In a statement dated August 10, 2003, and received by VA on August 14, 2003, the Veteran again stated that she wished for an increased rating for her headaches and that she believed that her tumor was due to being hit in the head in service or falling head first during basic training into a trench.  

In a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), received by VA on April 9, 2004, the Veteran indicated that she was unable to work due to migraine headaches and that she had a pituitary adenoma that was impinging her optic nerve causing her to lose a portion of her peripheral vision.  

In an October 2009 rating decision, the RO granted service connection for the Veteran's pituitary disability.  The August 2003 correspondence was used as the Veteran's claim for service connection for a pituitary gland disability and the reason for the effective date of August 14, 2003.  (Service connection was granted, in part, on the opinions of July 2006 and August 2009 VA examiners that the Veteran's tumor was slow growing and likely present in service.)

As noted above, any communication indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim; however, it must identify the benefit sought. 38 C.F.R. § 3.155.

The Board acknowledges the Veteran's contention that she was unaware of having a pituitary gland disability until 2003; however, the law is clear as to the assignment of an effective date.  It is the date entitlement arose or the date of filing a claim, whichever is later.  

The earliest indication by the Veteran that she wanted some type of compensation for her pituitary gland disability is the correspondence received by VA on April 28, 2003. 

Thus, in giving the benefit of the doubt to the Veteran, the Board finds that an effective date of April 28, 2003, and no earlier, is warranted for the grant of service connection for pituitary adenoma disability.

Earlier effective date - TDIU

The Veteran is in receipt of service connection for a headache disability evaluated as 10 percent disabling prior to April 2003 and as 50 percent disabling thereafter, for major depression evaluated as 50 percent disabling from May 2005, and for status post-operative pituitary adenoma with associated visual impairment from optic nerve damage evaluated as 70 percent disabling.  As noted above, the Board has granted an effective date to April 2003 for this pituitary adenoma.  

In April 2003 correspondence, received by VA on April 28, 2003, the Veteran filed a claim for an increased rating for her service-connected headache disability and, as discussed above, a claim for service connection for a pituitary adenoma disability.  A July 2003 VA examination report reflects that the Veteran gets migraine headaches virtually every day now.  It was further noted as follows:

She is currently limited in her ability to work.  She works usually half time but she has not been able to work more than seven hours  week due to her problems with headaches.  She is unable to drive. . . .  Some days she is able to work 30 minutes and some days she can 2-4 hours.  The maximum is four hours . . . .  Last year she was off work for six months due to headaches and then placed back on 20 hours per week.

In an October 2006 rating decision, the RO granted a TDIU effective from May 18, 2005 based on the Veteran's headaches and depression.

In an October 2009 rating decision, the RO granted an earlier effective date of August 14, 2003 for the TDIU.  The RO noted that the Veteran's April 2004 VA Form 21-8940 reflected that she last worked as medical assistance in February 2004 and last worked full time in June 2002.  The Veteran reported that she was unable to work due to severe migraine headaches.  A July 2003 VA examination report reflects that the Veteran only worked part-time following her surgery in 2003, a reference to her May 8, 2003 transmural resection of the pituitary adenoma.  The Board notes that A March 14, 2003 MRI of the brain noted that the pituitary gland was displaced upward by a mass which in turn "impinges on the inferior aspect of the optic chiasm."  Further the Board notes that pre-surgery clinical records, including one record dated April 14, 2003, noted that the Veteran reported complaints of dizziness, having double vision and passing out. 

In giving the benefit of the doubt to the Veteran, the Board finds that an effective date of April 28, 2003, and no earlier, is warranted for the grant of a TDIU.  The Board finds that the earliest possible effective date for a TDIU is April 28, 2003.  Prior to this date, the Veteran did not meet the scheduler requirement for a TDIU, was not service-connected for her pituitary adenoma, and importantly, had not been shown to have filed a claim for a TDIU or an increased rating claim with consideration of the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an effective date of April 28, 2003 and no earlier, for the grant of service connection for status post-operative pituitary adenoma, with associated visual impairment from optic nerve damage is granted.

Entitlement to an effective date of April 28, 2003, and no earlier, for the grant of a TDIU is granted.


REMAND

The Veteran's disability is rated as 70 percent disabling under Diagnostic Code (DC) 7915-6080.  DC 7915 indicates that benign neoplasms of any specified part of the endocrine system are to be rated as residuals of endocrine dysfunction.  In order to satisfy the criteria for a compensable rating, the evidence must show that the service-connected pituitary microadenoma produced interference with endocrine functions or caused residual endocrine dysfunction. 38 C.F.R. § 4.119.

Under DC 6080, visual fields defects warrant a 100 percent rating when there is bilateral concentric contraction of the visual field with remaining field of 5 degrees. In the alternative, each affected eye with that level of visual field impairment can be rated as 5/200. 38 C.F.R. § 4.79  

The claims file includes numerous references to vision fields testing; however, actual test results are not always associated with the claims file.  For instance, an October 2009 VA neurology examination report reflects "[t]hought her vision fields do seem peripherally constricted on gross testing", and a February 2013 Ophthalmology Tech Visual Fields Consult record reflects that visual field was completed, and was to be reviewed by Dr. Margulies.  In addition, the clinical records reference visual field testing in December 2005, December 2009, March 2010, February 2011, and January 2012.  The claims file does include visual field test findings from September 2004 and February 2005, and the actual charts from 2004.  Records reflect that the Veteran has had yearly VA eye examinations with apparent visual fields testing  The claims file does not include the complete examination records, and the RO considered the records after 2009.  

The Veteran testified at the January 2017 Board hearing that she no longer drives at night due to an inability to see.  She also testified that she does very little driving during the day.  She stated that she does not have peripheral vision, that her distance vision is not good, and that she has "a lot of blurry vision".  She reported that she bumps into things because she cannot see, cannot read for long periods of time because the words run together, uses a nightly eye gel, and her vision gets cloudy.  
VA clinical records also indicate that the Veteran's visual field "appears physiologically inconsistent with pathology and eye examinations in past.  Dr. Swislocki in endocrinology 4/17/09 note states 'pit tumor appears quiescent on MRI.'"

Although the Veteran testified that her vision has remained the same since a 2009 VA examination, she has reported cloudy vision and that she bumps into things.  The Board finds that a more current examination would assist in adjudicating the claim.

The Board notes that the Veteran has asserted that she has leg cramps; however, the clinical record does not support a finding that her leg cramps, which have been clinically evaluated, are related to her status post-operative pituitary gland adenoma.  Thus, no further action is required with regard to such a symptom.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file all updated VA clinical records for the Veteran's eyes, to include visual fields tests, from 2005 to present.  In particular, please associate with the record visual field test findings from September 2004 and February 2005, and the actual charts from 2004, as well as the complete annual VA eye examination reports.  Please note that any relevant records, i.e., visual field test results, scanned into VISTA must be printed from VISTA and scanned into the Veteran's virtual file (VBMS).

2.  Thereafter, please schedule the Veteran for an eye examination, to include examination of visual fields.  

Examination of visual fields must use either Goldman kinetic perimetry or certain other perimetry referenced in the regulations.  All results must be recorded on a standard Goldman chart and that the chart must be included with the examination report (and in a format which is readable by the Board).

The examiner, to the extent reasonably possible, should specifically note which symptoms of the Veteran's eyes and/or eyesight are due to the Veteran's service-connected status post-operative pituitary adenoma, with associated visual impairment from optic nerve damage, and which symptoms, if any, are unrelated to such disability.  

3.  Following completion of the above, readjudicate the issue on appeal.  If the benefit sought is not granted to the fullest extent, issue a Supplemental Statement of the Case and afford the appellant and her representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


